 Case: 3:20-cv-01740-JZ Doc #: 1 Filed: 08/07/20 1 of 4. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION - TOLEDO

 MARCIA TIMMS, et al.,                                 CASE NO.

                                     Plaintiffs,       (CASE NO. G-4801-CI-0202002448-000
                                                       REMOVED FROM LUCAS COUNTY
 vs.                                                   COURT OF COMMON PLEAS)

 MEARS GROUP, INC., et al.                             JUDGE ________________________

                                   Defendants,         NOTICE OF REMOVAL TO FEDERAL
                                                       COURT BY DEFENDANT MEARS
                                                       GROUP, INC.




TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
       NORTHERN DISTRICT OF OHIO, WESTERN DIVISION - TOLEDO

       Pursuant to 28 U.S.C. §1441 and §1446, Defendant Mears Group, Inc. (“Mears”), hereby

gives notice of the removal of the above-referenced matter from the Common Pleas Court of Lucas

County, Ohio, in which it is now pending, to the United States District Court for the Northern

District of Ohio, Western Division - Toledo.

       1.      This is a personal injury action that was filed in the Common Pleas Court of Lucas

County, Ohio on July 2, 2020, bearing Case No. G-4801-CI-0202002448-000. The Complaint

names two defendants: Mears Group, Inc. (“Mears”) and Kevin McCann (“McCann”). A copy of

the Complaint is attached hereto as Exhibit A.

       2.      Plaintiffs, Marcia Timms and Steven Timms are, and have been at all times relevant

herein, residents and citizens of the state of Ohio.




15368359 _1 133967.0006
 Case: 3:20-cv-01740-JZ Doc #: 1 Filed: 08/07/20 2 of 4. PageID #: 2




       3.      Defendant Mears is a corporation, organized, registered and existing under the laws

of the State of Delaware, with its principal place of business in the state of Michigan. As such,

Defendant Mears is a citizen of the states of Delaware and Michigan.

       4.      Defendant Kevin McCann is a citizen of the state of Michigan.

       5.      According to the Complaint, Plaintiffs demand judgment against Defendants in an

amount in excess of $25,000.00. Plaintiff Marcia Timms alleges injuries to her head, face, neck,

arms, wrist, back, and legs. Plaintiff Marcia Timms alleges she incurred medical bills and that she

experienced physical and mental pain and suffering and lost the ability to perform usual activities,

resulting in a diminished quality of life. Plaintiff Steven Timms seeks separate damages for loss

of consortium. Plaintiffs are also seeking punitive damages.

       6.      Further, Plaintiffs have issued a demand to Defendants well in excess of

$75,000.00. As such, it is Defendants’ good faith belief that the amount in controversy exceeds

the jurisdictional amount of $75,000.00, exclusive of interest and costs, if all of its defenses fail

and if Plaintiffs prove all of their claimed damages as alleged in the Complaint.

       7.      Since Plaintiffs are Ohio residents, and Defendants are citizens of Delaware and

Michigan, there exists complete diversity of citizenship between Plaintiffs and Defendants.

Because the amount in controversy is greater than $75,000.00, this action may therefore be

removed from state court to Federal Court pursuant to 28 U.S.C. §§ 1332 and 1441.

       8.      Defendant Mears was served with the Summons and Complaint on July 13, 2020.

       9.      On information and belief, and as evidenced in Exhibit A, Defendant McCann has

not yet been served with the Summons and Complaint and thus, under 28 U.S.C. § 1446(b)(2)(A),

Defendant McCann’s consent to this removal is not required.




                                                 2
15368359 _1 133967.0006
 Case: 3:20-cv-01740-JZ Doc #: 1 Filed: 08/07/20 3 of 4. PageID #: 3




       10.     Defendants attach hereto a copy of all process, pleadings and orders on file in the

state proceeding and a copy of the Notice of Filing Notice of Removal, which Defendants will

serve upon Plaintiffs promptly after the filing of this Notice of Removal, pursuant to 28 U.S.C. §

1446(a). See Exhibit A.

       11.     Defendant will file a copy of the Notice of Removal with the Clerk of the Common

Pleas Court of Lucas County, Ohio immediately after filing hereof.

       12.     No further proceedings have commenced in this action in the Common Pleas Court

of Lucas County, Ohio.


                                                    Respectfully submitted


                                                     /s/ Lidia B. Ebersole
                                                    Christopher E. Cotter (0084021)
                                                    ccotter@ralaw.com
                                                    Bradley A. Wright (47090)
                                                    bwright@ralaw.com
                                                    Roetzel & Andress, LPA
                                                    222 South Main Street
                                                    Akron, OH 44308
                                                    Telephone: 330.376.2700
                                                    Facsimile: 330.376.4577

                                                    Lidia B. Ebersole (90509)
                                                    lebersole@ralaw.com
                                                    Roetzel & Andress, LPA
                                                    One SeaGate, Suite 1700
                                                    Toledo, OH 43604
                                                    Telephone: 419.242.7985
                                                    Facsimile: 419.242.0316

                                                    ATTORNEYS FOR DEFENDANTS
                                                    MEARS GROUP, INC.




                                                3
15368359 _1 133967.0006
 Case: 3:20-cv-01740-JZ Doc #: 1 Filed: 08/07/20 4 of 4. PageID #: 4




                                    PROOF OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing has been
served upon the following parties via the Court's electronic filing system this 7th day of August,
2020:


 Joshua M. Leizerman, Esq.
 Michael Jay Leizerman, Esq.
 Leizerman & Young, LLP
 3450 W. Central Avenue, Suite 328
 Toledo, OH 43606

 joshua@leizermanyoung.com
 michael@leizermanyoung.com

 ATTORNEYS FOR PLAINTIFFS
 MARCIA TIMMS AND STEVEN TIMMS



                                                     /s/ Lidia B. Ebersole
                                                    One of the Attorneys for Defendants




                                                4
15368359 _1 133967.0006
